                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN DOE,                                             :       No. 3:19cv1486
                               Plaintiff              :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :
UNIVERSITY OF SCRANTON,                               :
                               Defendant              :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Plaintiff brings this action against his alma mater, Defendant University of

Scranton. Plaintiff, who is gay, alleges, among other things, that the University of

Scranton discriminated against him based on his sexual orientation and gender

stereotyping. He claims that the defendant exhibited deliberate indifference to a

hostile environment, including bullying and physical abuse and deprived him of

equal educational opportunities. The question now before the court has nothing

to do with the merits of the suit but, rather, requires the court to decide whether

the plaintiff may proceed under a pseudonym.

       At the time plaintiff filed suit, he moved to proceed under the pseudonym

“John Doe.” (Doc. 3, Plaintiff’s Motion to Proceed Anonymously). The plaintiff

failed to file a certificate with his motion indicating whether the defendant concurs

with his requested relief. See L.R. 7.1 (“A motion must be written, and shall

contain a certification by counsel for the movant that he or she has sought

concurrence in the motion from each party, and that it has been either given or
denied.”). Likewise, the defendant failed to file a brief in opposition of the

plaintiff’s motion, and the time for such filing has passed. See L.R. 7.6 (“Any

party opposing any motion . . . shall file a brief in opposition within fourteen (14)

days after service of the movant’s brief . . . Any party who fails to comply with this

rule shall be deemed not to oppose such motion.”). Nevertheless, the court will

decide the plaintiff’s motion on its merits as our decision can affect access to the

courts by the public.

LEGAL STANDARD

      The Federal Rules of Civil Procedure demand that the title of the complaint

contains the names of all the parties. FED. R. CIV. P. 10(a). The public nature of

lawsuits and the public interest inherent in the rights vindicated in courtrooms

makes open and transparent proceedings imperative to equitable outcomes.

See M.M. v. Zavaras, 139 F.3d 798, 803 (10th Cir. 1998) (holding that “[l]awsuits

are public events. A plaintiff should be permitted to proceed anonymously only in

those exceptional cases involving matters of a highly sensitive and personal

nature, real danger of physical harm, or where the injury litigated against would

be incurred as a result of the disclosure of the plaintiff’s identity. The risk that a

plaintiff may suffer some embarrassment is not enough.”) (quoting Doe v. Frank,

951 F.2d 320, 324 (11th Cir. 1992)).

      Courts have long recognized, however, that the circumstances of a case,

particularly where litigants may suffer extreme distress or danger from their

                                           2
participation in the lawsuit, may require that plaintiffs proceed without revealing

their true names. Courts have found that plaintiffs could proceed anonymously in

cases involving “abortion, birth control, transexuality, mental illness, welfare

rights of illegitimate children, AIDS, and homosexuality.” Doe. v. Megless, 654

F.3d 404, 408 (3d Cir. 2011) (quoting Doe v. Borough of Morrisville, 130 F.R.D.

612, 614 (E.D. Pa. 1990)).

      To proceed anonymously, “a plaintiff must show ‘both (1) a fear of severe

harm, and (2) that the fear of severe harm is reasonable.’” Id. (quoting Doe v.

Kamehameha Sch./Bernice Pauahi Bishop Estate, 596 F.3d 1036, 1043 (9th Cir.

2010)). After a plaintiff sufficiently alleges he has a reasonable fear of severe

harm, “district courts should balance a plaintiff’s interest and fear against the

public’s strong interest in an open litigation process.” Id. (internal citations

omitted). The United States Court of Appeals for the Third Circuit has

considered the following non-exhaustive list of factors when conducting the

balancing test. See Megless, 654 F.3d at 409. The factors favoring anonymity

include:

      (1) the extent to which the identity of the litigant has been kept
      confidential; (2) the bases upon which disclosure is feared or sought to
      be avoided, and the substantiality of these bases; (3) the magnitude of
      the public interest in maintaining the confidentiality of the litigant’s
      identity; (4) whether, because of the purely legal nature of the issues
      presented or otherwise, there is an atypically weak public interest in
      knowing the litigant’s identities; (5) the undesirability of an outcome
      adverse to the pseudonymous party and attributable to his refusal to
      pursue the case at the price of being publicly identified; and (6) whether

                                           3
      the party seeking to sue pseudonymously has illegitimate ulterior
      motives.

Megless, 654 F.3d at 409 (internal citations omitted). The factors disfavoring

anonymity include:

      (1) the universal level of public interest in access to the identities of
      litigants; (2) whether, because of the subject matter of this litigation,
      the status of the litigant as a public figure, or otherwise, there is a
      particularly strong interest in knowing the litigant’s identities, beyond
      the public’s interest which is normally obtained; and (3) whether the
      opposition to pseudonym by counsel, the public, or the press is
      illegitimately motivated.

Id.

DISCUSSION

      In addressing plaintiff’s motion to proceed anonymously, we will consider

each of the factors raised by the United States Court of Appeals for the Third

Circuit in Doe v. Megless, 654 F.3d 404 (3d Cir. 2011).

      I. Factors Favoring Anonymity

            A. Preservation of Anonymity

      The first factor is the extent to which the anonymity of the plaintiff seeking

to use a pseudonym has been preserved. The record provides no indication that

since initiating this lawsuit plaintiff has waived his claim on anonymity by allowing

others to discover his true name. Furthermore, the plaintiff has not revealed his

sexual orientation to anyone other than his close friends, counsel, past partners,

medical providers, counselors, the defendant, the Pennsylvania Human


                                          4
Relations Commission, the Scranton Human Relations Commission, and family

members. (Doc. 4 at 6, Plaintiff’s Brief in Support). This factor weighs in favor of

plaintiff’s attempt to proceed anonymously.

            B. Bases for Request of Anonymity

      Second, courts evaluate the bases upon which disclosure is feared or

sought to be avoided, and the substantiality of such bases. Here, plaintiff seeks

to avoid disclosure because he fears that if he is forced to publicly reveal his

sexual orientation that he will endure additional harassment, which allegedly

previously resulted in a physical assault and a threat to murder plaintiff. (Doc. 4

at 10, Plaintiff’s Brief in Support). “Cases where a party risks public identification

as a homosexual also raise privacy concerns that have supported an exception

to the general rule of disclosure.” Doe v. United Services Life Ins. Co., 123

F.R.D. 437, 439 (S.D.N.Y. 1988); accord Megless, 654 F.3d at 408; Doe v.

Borough of Morrisville, 130 F.R.D. 612, 614 (E.D. Pa. 1990). In addition to the

record containing no indication that the plaintiff’s allegations are unfounded, the

court is well-aware of the threat of violence that the LGBTQ community can face.

As such, we find plaintiff’s reasons compelling for allowing him to proceed

anonymously.

            C. Magnitude of the Public Interest in Maintaining Confidentiality

      The third factor, the magnitude of the public’s interest in maintaining the

confidentiality of the litigant’s identity, also weighs in the anonymous plaintiff’s

                                           5
favor. When examining this factor in Megless, the Third Circuit posed the

question: “[I]f this litigant is forced to reveal his or her name, will other similarly

situated litigants be deterred from litigating claims that the public would like to

have litigated?” Megless, 654 F.3d at 410. Without the protection of anonymity,

future such plaintiffs would likely decline to participate in the lawsuit, and the

public’s interest in ensuring that those responsible for sexual orientation

discrimination are held responsible could remain suppressed. Therefore, this

factor weighs in favor of anonymity.

            D. Legal Nature of Issues in the Case

      The fourth factor, whether the purely legal nature of the issues in the case

make for an atypically weak public interest in the actual identity of the litigants,

weighs in favor of anonymity. While cases involving discrimination typically turn

on the judgments about credibility of witnesses, and the defendant has a strong

interest in acquiring the identity of the plaintiff for the purposes of conducting

discovery and depositions, the plaintiff has mitigated these concerns by agreeing

to conduct discovery and depositions using his name. (Doc. 4 at 15, Plaintiff’s

Brief in Support). As such, this factor weighs in favor of maintaining anonymity.

            E. Danger of Adverse Outcome to Unnamed Plaintiff

      We find that the fifth factor, the undesirability of an outcome adverse to the

pseudonymous parties and attributable to their refusal to pursue the case at the

price of being publicly identified, weighs in favor of anonymity. When discussing

                                            6
this factor in Megless, the Third Circuit asked “will the claim be resolved on its

merits if the litigant is denied the opportunity to proceed using a pseudonym, or

will the litigant potentially sacrifice a potentially valid claim simply to preserve

their anonymity?” Megless, 654 F.3d at 410. The public is harmed when alleged

discrimination goes unchallenged because plaintiffs fear litigating publicly. As

there is only one plaintiff in this case, the outcome would be determined by the

decision of the anonymous plaintiff to abandon his lawsuit. This factor, therefore,

weighs in favor of the plaintiff.

             F. Whether Plaintiff Has Ulterior Motives for Seeking Anonymity

      We find that the sixth factor, whether the plaintiff seeking to proceed

anonymously has illegitimate ulterior motives, weighs in favor of the plaintiff’s

anonymity. The reason for the plaintiff’s desire to use a pseudonym in this case

is clear: he wishes to maintain his privacy and avoid the potential harm that will

come from disclosure of his name to the public. He fears that disclosing his

identity could expose him to danger, specifically violence. After considering the

previous threats that plaintiff alleges were made against him and the defendant’s

failure to point to any improper motive, we find no improper motive behind

plaintiff’s request to proceed anonymously. This factor weighs in favor of

anonymity.




                                           7
      II. Factors Favoring Disclosure

             A. Public Interest in Plaintiff’s Identity

      Of the factors in favor of disclosure of the anonymous plaintiff’s identity, we

find that the first of those factors, the universal level of public interest in access to

the identities of the litigants, does not support a need for disclosure. We find no

evidence of a widespread, much less universal, public interest in the identity of

the plaintiff. Accordingly, the public’s interest in the identity of the plaintiff is not

so strong as to justify the danger of disclosing his identity with a legitimate fear

for the consequences of that disclosure.

             B. Subject Matter of the Litigation

      The next factor in favor of disclosure asks whether, because of the subject

matter of the litigation, the status of the litigant as a public figure, or otherwise,

there is a particularly strong interest in knowing the litigant’s identities, beyond

the normal public interest. This factor does not weigh in favor of disclosure. The

subject matter of this litigation is primarily constitutional law, and the identity of

the plaintiff is not as important to the outcome of the litigation as the legal

arguments he raises. In addition, the plaintiff seeking anonymity here is not a

public figure, and thus there is scant public need to follow his activities in order to

prevent abuse of some public trust.




                                             8
            C. Opposition by Counsel, the Public, or the Press

      The final factor for the court to consider addresses whether the opposition

to pseudonyms by counsel, the public, or the press is illegitimately motivated. As

neither defense counsel, the public, nor the press have indicated any opposition

to the plaintiff’s motion, we find this factor weighs in favor of anonymity.

CONCLUSION

      Based upon the foregoing and considering the defendant’s lack of

opposition to the plaintiff’s motion, we will grant the plaintiff’s motion to proceed

anonymously. (Doc. 3, Plaintiff’s Motion to Proceed Anonymously). An

appropriate order shall follow.


                                                  BY THE COURT:


DATE: March 16, 2020                              s/ James M. Munley______
                                                  JUDGE JAMES M. MUNLEY
                                                  United States District Court




                                           9
